21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 1 of
                                       10


                   James IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS (EL PASO)

  In re:                                   §        Chapter 11 (Subchapter V)
                                           §
  Flix Brewhouse NM LLC,                   §        Case No. 21-30676 (HCM)
                                           §
           Debtor.                         §
                                           §
     DEBTOR’S MOTION FOR ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
      INTERIM COMPENSATION & REIMBURSEMENT OF EXPENSES OF PROFESSIONALS
           This pleading requests relief that may be adverse to your interests.

           If no timely response is filed within 21 days from the date of service, the
           relief requested herein may be granted without a hearing being held.

           A timely filed response is necessary for a hearing to be held.

           Flix Brewhouse NM LLC the debtor and debtor in possession (the “Debtor”) in the

  above-captioned Chapter 11 case (the “Case”), through counsel, submits this motion (the

  “Motion”) requesting an order establishing an orderly and regular process for allowance and

  payment of compensation and reimbursement of expenses for attorneys and other professionals

  retained in the Case under §§ 327, 328, or 1103 of the Bankruptcy Code, and who are required to

  file applications for allowance of compensation and reimbursement of expenses under §§ 330

  and 331 of the Bankruptcy Code (the “Interim Compensation Procedures”). In support of

  the Motion, the Debtor states:

                                    JURISDICTION & VENUE

           1.    The Court has jurisdiction over this matter under 28 U.S.C. § 1334 and

  28 U.S.C. § 157(a). This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this

  District under 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested in this

  Application are §§ 105(a), 327, 328, 330, and 331 of title 11 of the United States Code (the

  “Bankruptcy Code”), and rules 2014 and 2016 of the Federal Rules of Bankruptcy Procedure

  (the “Bankruptcy Rules”).




                                                                                                1
  SFGH:4849-1508-2234v1
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 2 of
                                       10


                                             BACKGROUND

          2.       The Debtor filed for Chapter 11 bankruptcy protection on September 10, 2021

  (the “Petition Date”). The Debtor is operating its business as debtor in possession under

  §§ 1181 and 1184 of the Bankruptcy Code, and Michael Colvard has been appointed as

  subchapter V trustee for this case (the “Sub V Trustee”). See (Dkt. 4). A more complete

  description of the Debtor’s business and history is set forth in the Declaration of Allan L.

  Reagan in Support of Debtor’s Chapter 11 Petition & First Day Relief. (Dkt. 14).

          3.       Contemporaneously with this Motion, the Debtor is seeking to retain various

  professionals in this Case, and may seek to employ additional professionals in this Case in the

  future who will be retained and employed under Bankruptcy Code §§ 327(a), 327(e), or 328(a) of

  the Bankruptcy Code (the “Professionals”), and will be subject to submitting interim and final

  applications for payment of fees and reimbursement of expenses according to §§ 330 and 331 of

  the Bankruptcy Code.

          4.       To date, the Professionals include:

                                                                        Employment       Date of Approval
  Professional                                           Role
                                                                      Approved/Pending      (Dkt. No.)
  Sugar Felsenthal Grais & Helsinger LLP      Co‐Counsel to Debtor        Pending            Pending

  Ferguson Braswell Fraser Kubasta PC         Co‐Counsel to Debtor        Pending            Pending

  HMP Advisory Holdings, LLC, dba Harney       Financial Advisor to       Pending            Pending
  Partners                                           Debtor


          5.       By this Motion, the Debtor requests that the Court enter an administrative order,

  substantially in the form attached to this Motion, authorizing and establishing the Interim

  Compensation Procedures proposed below, allowing for the compensation and reimbursement

  of the Professionals on a monthly basis comparable to similar procedures established in chapter

  11 cases of similar size and complexity.




                                                                                                        2
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 3 of
                                       10


                                          RELIEF REQUESTED

     A. Proposed Interim Compensation Procedures

          6.      The Debtor proposes that the Court enter an order incorporating the following

  procedures governing payment of professional compensation and expense reimbursement,

  which will provide an effective and efficient means of compensating the Professionals in this

  Case:

               (a) Each Professional seeking interim compensation and expense reimbursement
                   may serve a monthly invoice (the “Monthly Statement”) for the preceding
                   month (the “Compensation Period”) on the following parties (collectively, the
                   “Notice Parties”) via email correspondence or first class U.S. Mail:

                  Debtor’s Co‐Counsel                         Debtor’s Co‐Counsel
                  Sugar Felsenthal Grais & Helsinger LLP      Ferguson Braswell Fraser Kubasta PC
                  Attn: Jonathan P Friedland & Jack           Attn: Rachael Smiley
                  O’Connor                                    2500 Dallas Pkwy
                  30 N. LaSalle St., Ste. 3000                Plano, TX 75093
                  Chicago, IL 60602                           rsmiley@fbfk.law
                  jfriedland@sfgh.com
                  joconnor@sfgh.com

                  Office of the U.S. Trustee                  Sub V Trustee
                  Attn: James Rose                            Michael Colvard
                  615 E. Houston Street, Suite 533            c/o Martin & Drought P.C.
                  San Antonio, TX 78205                       Weston Centre
                  james.rose@usdoj.gov                        112 E. Pecan Street STE 1616
                                                              San Antonio, TX 78205
                                                              mcolvard@mdtlaw.com
               (b) Each Professional submitting a Monthly Statement covering the Compensation
                   Period ending September 30, 2021, may submit such Monthly Statement on or
                   before the later of (i) October 31, 2021; or (ii) 10 days following entry of an order
                   approving such Professional’s employment.

               (c) Beginning with the Compensation Period ending October 31, 2021, each Monthly
                   Statement will be due on or before the 15th day of each calendar month following
                   the end of the preceding Compensation Period.

               (d) Unless otherwise ordered by the Court, each Monthly Statement should comply
                   with the timekeeping and detail requirements of the Bankruptcy Code, the
                   Bankruptcy Rules, and applicable law.

               (e) Each Notice Party will have 10 days after being served with a Professional’s
                   Monthly Statement to object to the relevant Monthly Statement (the “Objection


                                                                                                      3
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 4 of
                                       10


              Deadline”). For purposes of clarity, passage of the Objection Deadline for any
              Monthly Statement is not a waiver of any party’s right to object to a Professional’s
              interim or final fee applications, as further described at paragraph (n) below.

           (f) Upon the expiration of the Objection Deadline, the Debtor (or a third party using
               non-estate assets) will be authorized to pay each Professional an amount (the
               “Actual Monthly Payment”) equal to the lesser of: (i) 80% of the fees and
               100% of the expenses requested in the Monthly Statement (the “Maximum
               Monthly Payment”); or (ii) 80% of the fees and 100% of the expenses not
               subject to an Objection under subparagraph (g) below.

           (g) If any Notice Party objects to a Professional’s Monthly Statement, the objecting
               Notice Party must file with the Court, and serve a written objection (the
               “Objection”) on the affected Professional and all other Notice Parties, which
               must be received by the affected Professional and the Notice Parties on or before
               the Objection Deadline. The Objection must clearly state (i) the total amount of
               fees the objecting party objects to; (ii) the total amount of expenses the objecting
               party asserts should not be allowed; and (iii) detailed explanations identifying
               entries the objecting party asserts should not be allowed, and the reasoning
               supporting the Objection to these entries.

           (h) An objecting party and the affected Professional may resolve any Objection on a
               consensual basis. If the parties cannot reach a resolution of an Objection within
               10 days after the Objection is served on the Professional, the affected Professional
               may either: (i) file a response to the Objection with the Court, together with a
               request for payment of the difference, if any, between the Maximum Monthly
               Payment and the Actual Monthly Payment made to the affected Professional (the
               “Incremental Amount”); or (ii) forego payment of the Incremental Amount
               until the next interim or final fee application hearing, at which time the Court will
               consider and dispose of the Objection if requested by the parties.

           (i) For purposes of clarity, in the event an Objection is raised to a Monthly
               Statement, each Professional’s Actual Monthly Payment is authorized to be paid
               without delay, but only after verification of the amount of the Actual Monthly
               Payment by the Debtor in consultation with the other Notice Parties.

           (j) Beginning with the period ending December 31, 2021, and at three-month
               intervals afterward, or at such other intervals convenient to the Court, each of the
               Professionals may file with the Court, and serve to the Notice Parties, an interim
               application (“Interim Fee Application”) for Court approval and allowance,
               under § 331 of the Bankruptcy Code, for compensation and reimbursement of
               expenses sought in the Monthly Applications filed in respect of such three-month
               period (the “Interim Fee Period”).

           (k) Each Interim Fee Application must include copies of the Monthly Statements that
               are the subject of the Interim Fee Application, and any other information
               requested by the Court or required by the Bankruptcy Rules or Local Rules.

                                                                                                  4
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 5 of
                                       10


              (l) The pendency of an Objection to allowance and payment of compensation or
                  reimbursement of expenses will not disqualify a Professional from future
                  payments for compensation or reimbursement of expenses in connection with
                  subsequent Monthly Statements.

              (m)Neither (i) the payment of, or the failure to pay, in whole or part, monthly interim
                 compensation and reimbursement of expenses; nor (ii) the filing of, or failure to
                 file, an Objection, will bind any party in interest or the Court with respect to the
                 allowance of interim or final applications for compensation and reimbursement
                 of expenses of Professionals.

              (n) Notice of any Professional’s interim or final fee applications need only be made
                  on (i) the Notice Parties; and (ii) parties who have filed a notice of appearance
                  with the Clerk of this Court and requested such notice.

         7.      As noted in the proposed Interim Compensation Procedures, the Debtor requests

  that the Court limit the notice of interim and final fee applications to the Notice Parties and

  parties who have appeared in the Case. The Debtor submits that this is appropriate under the

  circumstances because such notice of interim and final applications will reach the parties most

  active in this Case, and will save the expense of undue duplication and mailings to the Debtor’s

  numerous creditors.

         8.      To the extent paid by the Debtor, the Debtor will include all payments made to

  Professionals according to the Interim Compensation Procedures in its monthly operating

  reports, identifying the amount paid to each of the Professionals. To the extent paid by a third

  party, including the Debtor’s ultimate parent company Flix Entertainment LLC or one of its

  affiliated entities, each Professional shall disclose the amount and source of such payments

  when submitting interim and final fee applications in this Case.

     B. The Interim Compensation Procedures Should Be Approved to Facilitate the
        Effective Administration of this Case

         9.      Bankruptcy Code § 331 provides:

                 A trustee, an examiner, a debtor's attorney, or any professional person
                 employed under section 327 or 1103 of this title may apply to the court not
                 more than once every 120 days after an order for relief in a case under this
                 title, or more often if the court permits, for such compensation for
                 services rendered before the date of such an application or


                                                                                                   5
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 6 of
                                       10


                  reimbursement for expenses incurred before such date as is provided
                  under section 330 of this title. . . .

  11 U.S.C. § 331.

         10.      Bankruptcy Code § 105(a) provides:

                  The court may issue any order, process, or judgment that is necessary or
                  appropriate to carry out the provisions of this title. No provision of this
                  title . . . shall be construed to preclude the court from, sua sponte, taking
                  any action or making any determination necessary or appropriate to
                  enforce or implement court orders or rules. . . .

  11 U.S.C. § 105(a).

         11.      Appropriate factors to consider when establishing compensation procedures

  include “the size of [the] reorganization cases, the complexity of the issues included, and the

  time required on the part of the attorneys for the Debtor in providing services necessary to

  achieve a successful reorganization of the Debtor.” See e.g. In re International Horizons, Inc.,

  10 B.R. 895, 897-98 (Bankr. N.D. Ga. 1981) (establishing procedures for monthly interim

  compensation).

         12.      The Interim Compensation Procedures will enable the Professionals to receive

  timely payment of fees and expense reimbursement, while allowing the Court, the U.S. Trustee

  and other parties in interest to effectively monitor the Professionals’ fees and expenses incurred

  in this Case.

         13.      The proposed Interim Compensation Procedures will encourage Professionals to

  provide timely and necessary services in connection with this Case with less risk that the

  Professionals fund the Case. See e.g. In re Mariner Post-Acute Network, Inc., 257 B.R. 723, 727-

  28 (Bankr. D. Del. 2000) (noting that the large quantity of time likely to be invested by

  professionals might place the professionals under an intolerable burden and significant

  economic disadvantage if forced to wait for payments every four months).

         14.      The Debtor therefore submits that, considering these factors, the proposed

  Interim Compensation Procedures are appropriate, and should be established in this Case.


                                                                                                  6
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 7 of
                                       10


                                  NOTICE & NO PRIOR REQUEST

         15.     The Debtor is providing notice of this Motion to the following parties or their

  respective counsel: (a) the United States Trustee for the Western District of Texas; (b) the

  holders of the twenty largest unsecured claims against the Debtor; (c) counsel to Comerica

  Bank; (d) the Sub V Trustee; and (e) any party that requests service pursuant to Bankruptcy

  Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

  further notice need be given.

         16.     No prior request for the relief sought in this Motion has been made to this or any

  other court.

                                           CONCLUSION

         Wherefore, the Debtor requests that the Court enter an order substantially in the form

  attached to this Motion: (i) approving the Interim Compensation Procedures as described in the

  Motion; and (ii) granting any other further relief the Court deems appropriate under the

  circumstances.

                                     [signature page to follow]




                                                                                                  7
21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 8 of
                                       10


   Date: September 15, 2021               Flix Brewhouse NM LLC
                                          By: /s/ Rachael L. Smiley
                                                One of its Attorneys
                                          Rachael L. Smiley (State Bar No. 24066158)
                                          FERGUSON BRASWELL FRASER KUBASTA PC
                                          2500 Dallas Pkwy
                                          Plano, TX 75093
                                          Telephone: 972.378.9111
                                          Facsimile: 972.378.9115
                                          rsmiley@fbfk.law


                                          By: /s/ Jonathan Friedland
                                                One of its Attorneys
                                          Jonathan Friedland (admitted pro hac vice)
                                          Jack O’Connor (admitted pro hac vice)
                                          Mark Melickian (admitted pro hac vice)
                                          SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                          30 N. LaSalle St., Ste. 3000
                                          Chicago, Illinois 60602
                                          Telephone: 312.704.9400
                                          Facsimile: 312.704.9400
                                          jfriedland@sfgh.com
                                          joconnor@sfgh.com
                                          mmelickian@sfgh.com
                                          Proposed Counsel to the Debtor


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served upon those

  parties on the attached service list who are entitled to receive Court ECF Notification in this case

  via such notification on this 15th day of September, 2021.

                                                                /s/ Rachael L. Smiley
                                                                    Rachael L. Smiley




                                                                                                    8
            21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 9 of
Label Matrix for local noticing       Flix Brewhouse NM LLC10             U.S. BANKRUPTCY COURT
0542-3                                2000 S. Interstate 35               511 E. San Antonio Ave., Rm. 444
Case 21-30676-hcm                     Suite Q11                           EL PASO, TX 79901-2417
Western District of Texas             Round Rock, TX 78681-6942
El Paso
Tue Sep 14 14:46:30 CDT 2021
ABQ Upholstery                        Aramark Uniform Services            Bernalillo County Tax Assesor
4956 Story Rock NM                    AUCA Chicago MC Lockbox             415 Silver Avenue
Albuquerque, NM 87120-3710            25259 Network Place                 Albuquerque, NM 87102
                                      Chicago, IL 60673-1252


Blast Masters Inc                     Cinema Breweries Inc                Comerica Commerical Lending Services
Po Box 2684                           2000 S Interstate 35                c/o Special Assets Group
Big Spring, TX 79721-2684             Ste Q11                             P.O. Box 671737
                                      Round Rock, TX 78681-6942           Dallas, TX 75267-1737


Digital Light Source LLC              Direct TV                           Dragon Services
2768 Santa Ynez Avenue                Po Box 5006                         Po Box 578
Simi Valley, CA 93063-2392            Carol Stream, IL 60197-5006         Bernalillo, NM 87004-0578



ECM Office Equipment                  Ecolab Institutional                Flix Brewhouse LLC
28 Baiting Place Road                 P.O. Box 70343                      2000 S Interstate 35
Farmingdale, NY 11735-6233            Chicago, IL 60673-0343              Ste Q11
                                                                          Round Rock, TX 78681-6942


Flix Brewhouse Texas IV               Flix Entertainment LLC              Great Western Specialty Systems
2000 S Interstate 35                  2000 S Interstate 35                4441 Anaheim Ave NE
Ste Q11                               Ste Q11                             Albuquerque, NM 87113-1664
Round Rock, TX 78681-6942             Round Rock, TX 78681-6942


Harney Partners                       Homefield Grill                     Hundred Hands Craft Coffee
Attn: Erik White                      2000 S Interstate 35                Po Box 40458
3800 N. Lamar Blvd., Suite 200        Ste Q11                             Albuquerque, NM 87196-0458
Austin, TX 78756-0003                 Round Rock, TX 78681-6942


Internal Revenue Service              Jackson Compaction LLC              LLD Inc DBA Respond NM
Centralized Insolvency Operation      6420 2nd St NM                      3809 Hawkins St NE
P.O. Box 7346                         Albuquerque, NM 87107-6001          Albuquerque, NM 87109-4513
Philadelphia, PA 19101-7346


La Cumbre Brewing Co                  Lighting Lock & Key                 Lindborg & Mazor LLP
3313 Girard Blvd NE                   3107 Texas St NE                    Attn Peter Lindborg
Albuquerque, NM 87107-1930            Albuquerque, NM 87110-2436          550 North Brand Blvd, Suite 1830
                                                                          Glendale, CA 91203-1909


New Mexico Dept Workforce Solutions   New Mexico Gas Company              New Mexico Taxation & Revenue Department
Po Box 1928                           1625 Rio Bravo SW Street            Bankruptcy Section
Attn Legal Section                    Albuquerque, NM 87105-6042          PO Box 8575
Albuquerque, NM 87103-1928                                                Albuquerque, NM 87198-8575
           21-30676-hcm Doc#22 Filed 09/15/21 Entered 09/15/21 22:46:19 Main Document Pg 10 of
PNM                                  Power Wash Pro 10                   R&B Commerical Services
Po Box 27900                          7115 Cuchillo Rd NM                 Po Box 36378
Albuquerque, NM 87125-7900            Albuquerque, NM 87114-5928          Albuquerque, NM 87176-6378



SS Steiner Inc                        Sanchez Investigation Services      Secured Retail Networks Inc
725 Fifth Avenue                      11512 Lexington Avenue NW           9963 Muirlands Blvd
Floor 23                              Albuquerque, NM 87112               Irvine, CA 92618-2508
New York, NY 10022-2582


Senior and Social Services            Shoes For Crews LLC                 Simply Right Inc
One Civic Plaza NW                    Po Box 734176                       1309 16th Street
Albuquerque, NM 87102-2109            Chicago, IL 60673-4176              Ogden, UT 84404-6170



State of New Mexico                   Swank Motion Pictures               Sysco New Mexico
Attorney General of New Mexico        2844 Paysphere Circle               601 Comanche Rd NE
Attn: Bankruptcy Section              Chicago, IL 60674-0001              Albuquerque, NM 87107-4103
201 Third Street NW, Suite 300
Albuquerque, NM 87102-3366

TLC Company Inc                       US Small Business Administration    United States Trustee - EP12
5000 Edith NE                         Attn: District Counsel              U.S. Trustee’s Office
Albuquerque, NM 87107-4125            721 19th St, Rm 426                 615 E. Houston, Suite 533
                                      Denver, CO 80202-2517               P.O. Box 1539
                                                                          San Antonio, TX 78295-1539

Vanguard Cleaning Systems of NM       Venue Valet CC LLC                  Village @ La Orilla LLC
Po Box 461389                         6601 Vaught Ranch Rd                12809 Donette Court N
San Antonio, TX 78246-1389            Suite 101                           Albuquerque, NM 87112-4708
                                      Austin, TX 78730-2316


Water Utility Authority               Michael G. Colvard                  Rachael L. Smiley
Po Box 27226                          Martin & Drought, PC                Ferguson Braswell Fraser Kubasta PC
Albuquerque, NM 87125-7226            Weston Centre                       2500 Dallas Parkway
                                      112 E Pecan St, Suite 1616          Suite 600
                                      San Antonio, TX 78205-1512          Plano, TX 75093-4820

End of Label Matrix
Mailable recipients    50
Bypassed recipients     0
Total                  50
